 Case: 1:21-cv-00279-TSB Doc #: 1 Filed: 04/19/21 Page: 1 of 43 PAGEID #: 1




                         UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT CINCINNATI


   ALEXANDER BUCK, individually and
   on behalf of all others similarly situated,       Case No. 1:21-cv-00279

        Plaintiff,
                                                     CLASS ACTION COMPLAINT
   v.                                                JURY TRIAL DEMANDED

   THE KROGER CO.,

        Defendant.


         Plaintiff Alexander Buck (“Plaintiff” or “Plaintiff Buck”), individually and on behalf

of all other similarly situated individuals (the “Class” or “Class members” as defined below)

and by and through his undersigned counsel, files this Class Action Complaint against

Defendant The Kroger Co. (“Kroger” or “Defendant”) and alleges the following based upon

personal knowledge of facts pertaining to himself and upon information and belief based

upon the investigation of counsel as to all other matters.

                                NATURE OF THE ACTION

         1.      Plaintiff seeks to hold Defendant responsible for the damages it caused him

and other Class members in the large and preventable data breach that occurred when

unauthorized users accessed Accellion, Inc.’s (“Accellion”) servers that contained personal

information of current and former employees of Defendant (the “Data Breach” or “Breach”).

By its Notice of Data Breach letter, Defendant claims that it learned that the Data Breach

occurred on January 23, 2021, though Defendant did not provide notice of the data breach to




                                                 1
    Case: 1:21-cv-00279-TSB Doc #: 1 Filed: 04/19/21 Page: 2 of 43 PAGEID #: 2




affected individuals until at least March 11, 2021. However, the Data Breach actually

occurred in December of 2020.

           2.      Accellion was a third-party vendor used by Defendant for secure file transfers.

           3.      Kroger was aware and had full knowledge that Accellion’s data security on

the platform Kroger used was lax. In fact, prior to the breach, Accellion encouraged Kroger

to move to a newer and more secure transfer platform.

           4.      Every year millions of Americans have their most valuable personal

identifying information stolen and sold online because of data breaches. Despite the dire

warnings about the severe impact of data breaches on Americans of all economic strata, some

companies still fail to put adequate security measures in place to protect their customers’ and

employees’ data.

           5.      Defendant, a nationwide supermarket chain, is among those companies which

have failed to meet its obligation to protect the sensitive personal identifying information

entrusted to them by current and former employees1.

           6.      On March 11, 2021, Defendant distributed a Notice of Data Breach in which it

announced that it learned on January 23, 2021 that an unknown third party gained

unauthorized access to Accellion’s software that stored certain employee data. Personal

identifying information (“PII”) accessed included names, email addresses and other contact

information, birthdates, Social Security numbers, and, for some employees, salary

information such as net and gross pay and withholdings.




1
    Unless specified otherwise, “employee” as used herein includes former and current employees of Defendant.


                                                        2
 Case: 1:21-cv-00279-TSB Doc #: 1 Filed: 04/19/21 Page: 3 of 43 PAGEID #: 3




       7.      As a result of Defendant’s negligence and failures further discussed herein,

Plaintiff’s PII was exposed to unauthorized persons.

       8.      Despite its role in managing so much sensitive and personal information,

Kroger failed to utilize a competent third-party data transfer company when handling and/or

transferring Kroger’s current or former employees’ PII, and Kroger chose to use an outdated

and unsecure transfer platform.

       9.      As a condition of employment, Plaintiff and the Class members were required

to disclose their PII to Defendant, entrusting Defendant to keep it safe and protected.

       10.     Plaintiff and those similarly situated relied upon Kroger to maintain the

security and privacy of the PII entrusted to it; when providing their PII, they reasonably

expected and understood that Kroger would comply with its obligations to keep the

information secure and safe from unauthorized access.

       11.     Defendant collected its employees’ sensitive PII. Defendant had an obligation

to secure that PII by implementing reasonable and appropriate data security safeguards, as

well as ensuring that its third-party vendors were also implementing reasonable and

appropriate data security safeguards.

       12.     As a result of Defendant’s failure to provide reasonable and adequate data

security and to ensure that its third-party vendors were doing the same, Plaintiff’s and the

Class members’ PII has been exposed to those who should not have access to it. Plaintiff and

the Class are now at much higher risk of identity theft and for cybercrimes of all kinds,

especially considering the highly sensitive PII stolen here.

                                        THE PARTIES



                                               3
    Case: 1:21-cv-00279-TSB Doc #: 1 Filed: 04/19/21 Page: 4 of 43 PAGEID #: 4




           13.     Defendant, The Kroger Co., is an Ohio corporation with its principal place of

business in Cincinnati, Ohio. Defendant is a national supermarket chain. Defendant has

nearly 2,800 stores in thirty-five states and has annual sales of more than 121.1 billion. It is

one of the world’s largest retailers.2

           14.     Currently, Defendant is a publicly traded company listed on the New York

Stock Exchange (symbol KR). It has annual revenues exceeding $100 billion. Defendant has

more than 453,000 employees and hundreds of thousands of former employees.

           15.     Plaintiff Alexander Buck is a resident of Valley Center, Kansas. In March

2021, Plaintiff received notice from Defendant by letter dated March 11, 2021 that it

improperly exposed his PII to unauthorized third parties. Plaintiff worked for Defendant from

2015-2016.

           16.     Plaintiff reasonably believed Defendant would keep his PII secure. Had

Defendant disclosed to Plaintiff that it utilized outdated services for its file transfers, such as

Accellion, and that his PII would not be kept secure and would be kept easily accessible to

hackers and third parties, he would have taken additional precautions relating to his PII.

           17.     Plaintiff suffered actual injury from having his PII exposed as a result of the

Data Breach including, but not limited to: (a) damages to and diminution in the value of his

PII—a form of intangible property that the Plaintiff entrusted to Defendant as a condition of

his employment; (b) loss of his privacy; (c) time spent directly attributable to the Data

Breach having to protect his PII because his PII was stolen from a service paid for and




2
    See https://www.thekrogerco.com/about-kroger/.


                                                     4
    Case: 1:21-cv-00279-TSB Doc #: 1 Filed: 04/19/21 Page: 5 of 43 PAGEID #: 5




chosen by Defendant; and (d) imminent and impending injury arising from the increased risk

of additional fraud and additional identity theft.

                                   JURISDICTION AND VENUE

          18.     Subject matter jurisdiction in this civil action is authorized pursuant to 28

U.S.C. § 1332(d) because there are more than 100 Class members, at least one Class member

is a citizen of a state different from that of Defendant, and the amount in controversy exceeds

$5 million, exclusive of interest and costs.

          19.     This Court has personal jurisdiction over Defendant because it maintains its

principal place of business in this District, is registered to conduct business in Ohio, and has

sufficient minimum contacts with Ohio.

          20.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because

Defendant resides in this District and a substantial part of the events or omissions giving rise

to Plaintiff’s and Class members’ claims occurred in this District.

                                    FACTUAL ALLEGATIONS

          A.      Defendant knew Accellion’s system was inadequate

          21.     Kroger entrusted Accellion to hold and possess Kroger’s employees’ personal

data. Accellion is a software company that purports to offer secure file-transfer to its

customers. Accellion boasts the security of its “firewall” products that are intended to

prevent data breaches: “When employees click the Accellion button, they know it’s the safe,

secure way to share sensitive information with the outside world.”3




3
    https://www.accellion.com/company/


                                                5
    Case: 1:21-cv-00279-TSB Doc #: 1 Filed: 04/19/21 Page: 6 of 43 PAGEID #: 6




         22.     Accellion offers a file-transfer product called “FTA.” This self-described

“legacy” product is 20 years old4 and incapable of preventing modern data security threats.

         23.     Starting April 30, 2021, Accellion will no longer offer its FTA product.5

         24.     For years, Accellion has urged that its customers (such as Kroger) migrate to

its newer, more secure product “Kiteworks,” which was launched roughly four years ago, yet

even though advised to update its security by its own experts Kroger still failed to maintain

adequate security.6

         25.     Kroger used Accellion’s outdated legacy FTA to transfer the PII of its current

and former employees.

         26.     Accellion’s legacy FTA software relied on CentOS 6 to function.

         27.     In late 2019, CentOS announced it would no longer support CentOS 6 after

November 30, 2020.

         28.     Upon information and belief, the fact that it was no longer supported by

CentOS meant that the FTA software would no longer receive expected vulnerability testing

and patching.

         29.     On December 25, 2020, Accellion suffered a massive data breach which

exposed the sensitive PII of millions of individuals—including Kroger’s employees.

         30.     The breach occurred after hackers exploited a vulnerability in Accellion’s

legacy FTA software through traditional SQL injection methodology.



4
  https://www.accellion.com/company/press-releases/accellion-responds-to-recent-fta-security-incident/
5
  https://www.accellion.com/sites/default/files/resources/fta-eol.pdf
6
          https://www.accellion.com/company/press-releases/accellion-responds-to-recent-fta-security-incident/;
https://www.accellion.com/sites/default/files/resources/fta-eol.pdfdiversity requirement.


                                                      6
 Case: 1:21-cv-00279-TSB Doc #: 1 Filed: 04/19/21 Page: 7 of 43 PAGEID #: 7




       31.     As an employer, Kroger required its employees to provide it their sensitive

PII.

       32.     Kroger is fully aware of how sensitive the PII it stores and maintains is. It is

also aware of how much PII it collects, uses, and maintains from each Plaintiff or Class

member.

       33.     By requiring the production of, collecting, obtaining, using, and deriving

benefits from Plaintiff’s and the Class Members’ PII, Kroger assumed certain legal and

equitable duties and knew or should have known that it was responsible for the diligent

protection of the PII it collected, stored, and shared with Accellion.

       B.      Defendant’s inadequate data security exposes its employees’ sensitive PII

       34.     On or around January 23, 2021, Defendant allegedly learned that unknown

third-party cyber criminals gained access to an Accellion server that was used to store

Defendant’s employee data.

       35.     PII accessed included names, email addresses and other contact information,

birthdates, Social Security numbers, and, for some employees, salary information such as net

and gross pay and withholdings, was among the PII that may have been accessed by the

hackers.

       36.     Plaintiff received a letter from Defendant dated March 11, 2021 entitled

“Notice of Data Incident.” The letter stated that his PII, detailed below, may have been

compromised, and included the following information:

               What Happened?

               We were recently made aware of a data security incident affecting
               Accellion, which was used by the Kroger Family of Companies, as


                                                7
    Case: 1:21-cv-00279-TSB Doc #: 1 Filed: 04/19/21 Page: 8 of 43 PAGEID #: 8




                  well as many other companies, for secure file transfers. Accellion has
                  confirm that an unauthorized third person gained access to certain
                  Kroger Family of Companies files by exploiting a vulnerability in
                  Accellion’s file transfer service.

                  What Information Was Involved?

                  Impacted information includes names, email address and other contact
                  information, date of birth, Social Security number, and for some
                  associates or former associates, may have also included certain salary
                  information such as net and gross pay and withholdings.

                  What Are We Doing?

                  The safety of your personal information is of utmost importance to us.
                  We have discontinued the use of the Accellion service, reported the
                  incident to federal law enforcement, and began an investigation to
                  understand the scope and impact of the incident.

         C.       It is well established that data breaches lead to identity theft and other
                  harms

         22.      Plaintiff and Class members have been damaged by the unauthorized access,

acquisition, appropriation, disclosure, encumbrance, exfiltration, release, theft, use and/or

viewing of their PII as a result of the Data Breach.

         23.      Each year identity theft causes tens of billions of dollars of losses to victims in

the United States.7 With access to an individual’s PII, criminals can do more than just empty

a victim’s bank account – they can also commit all manner of fraud, including: opening new

financial accounts in the victim’s name, taking out loans in the victim’s name, obtaining a

driver’s license or official identification card in the victim’s name but with the thief’s

picture; using the victim’s name and Social Security number to obtain government benefits;

or, filing a fraudulent tax return using the victim’s information. In addition, identity thieves

may obtain a job using the victim’s Social Security number, rent a house, or receive medical
7
  Facts + Statistics: Identity Theft and Cybercrime, Insurance Info. Inst., https://www.iii.org/fact-statistic/facts-
statistics-identity-theft-and-cybercrime (discussing Javelin Strategy & Research’s report “2018 Identity Fraud:
Fraud Enters a New Era of Complexity”) (last visited March 8, 2021).


                                                         8
    Case: 1:21-cv-00279-TSB Doc #: 1 Filed: 04/19/21 Page: 9 of 43 PAGEID #: 9




services in the victim’s name, and may even give the victim’s PII to police during an arrest,

resulting in an arrest warrant being issued in the victim’s name.8

         24.     PII is such a valuable commodity to identity thieves that once the information

has been compromised, criminals often sell and trade the information on the cyber black-

market for years.

         25.     This is not just speculative. As the FTC has reported, if hackers get access to

PII, they will use it.9

         26.     For instance, with a stolen Social Security number, which is part of the PII
compromised in the Data Breach, someone can open financial accounts, get medical care, file

fraudulent tax returns, commit crimes, and steal benefits.10 Identity thieves can also use the

information stolen from Plaintiff and Class members to qualify for expensive medical care

and leave them and their contracted health insurers on the hook for massive medical bills.

         27.     If cyber criminals also manage to acquire financial information, credit and

debit cards, health insurance information, driver’s licenses and passports, there is no limit to

the amount of fraud to which Defendant has exposed Plaintiff and Class members.

         28.     The United States Government Accountability Office noted in a June 2007

report on Data Breaches (“GAO Report”) that identity thieves use identifying data such as

Social Security numbers to open financial accounts, receive government benefits and incur

charges and credit in a person’s name.11 As the GAO Report states, this type of identity theft


8
     See Federal Trade Commission, Warning Signs of Identity Theft, available at
https://www.identitytheft.gov/Warning-Signs-of-Identity-Theft (last visited March 8, 2021).
9
   Ari Lazarus, How fast will identity thieves use stolen info?, Fed. Trade Comm’n (May 24, 2017),
https://www.consumer.ftc.gov/blog/2017/05/how-fast-will-identity-thieves-use-stolen-info (last visited March
8, 2021).
10
   See, e.g., Christine DiGangi, 5 Ways an Identity Thief Can Use Your Social Security Number, Nov. 2, 2017,
https://blog.credit.com/2017/11/5-things-an-identity-thief-can-do-with-your-social-security-number-108597/
(last visited March 8, 2021).
11
   See Personal Information: Data Breaches Are Frequent, but Evidence of Resulting Identity Theft Is Limited;
However, the Full Extent Is Unknown (June 2007), United States Government Accountability Office, available
at https://www.gao.gov/assets/gao-07-737.pdf (last visited March 8, 2021).


                                                     9
Case: 1:21-cv-00279-TSB Doc #: 1 Filed: 04/19/21 Page: 10 of 43 PAGEID #: 10




is the most harmful because it often takes some time for the victim to become aware of the

theft, and the theft can impact the victim’s credit rating adversely.

           29.      In addition, the GAO Report states that victims of identity theft will face

“substantial costs and inconveniences repairing damage to their credit records” and their

“good name.”12

           30.      Identity theft victims are frequently required to spend many hours and large

amounts of money repairing the impact to their credit. Identity thieves use stolen PII for a

variety of crimes, including credit card fraud, phone or utilities fraud, and bank/finance
fraud.

           31.      There may be a time lag between when sensitive PII is stolen and when it is

used. According to the GAO Report:

                    [L]aw enforcement officials told us that in some cases, stolen

                    data may be held for up to a year or more before being used to

                    commit identity theft. Further, once stolen data have been sold or

                    posted on the Web, fraudulent use of that information may

                    continue for years. As a result, studies that attempt to measure

                    the harm resulting from data breaches cannot necessarily rule out

                    all future harm.13

           32.      As a result of recent large-scale data breaches, identity thieves and cyber

criminals have openly posted stolen credit card numbers, Social Security numbers, and other

PII directly on various Internet websites making the information publicly available.




12
     Id. at 2, 9.
13
     Id. at 29 (emphasis added).


                                                  10
Case: 1:21-cv-00279-TSB Doc #: 1 Filed: 04/19/21 Page: 11 of 43 PAGEID #: 11




        33.     Furthermore, identity theft victims must spend countless hours and large

amounts of money repairing the impact to their credit.14

        34.     Defendant’s failure to adequately protect Plaintiff’s and Class members’ PII

has resulted in Plaintiff and Class members having to undertake mitigation tasks which

would have otherwise been unnecessary, often times requiring extensive amounts of time,

telephone calls and, for many of the credit and fraud protection services, payment of money.

        35.     Defendant’s offer of twenty-four months of identity monitoring and identity

protection services to Plaintiff and Class members is woefully inadequate. While some harm
has begun already, the worst may be yet to come. There may be a time lag between when

harm occurs versus when it is discovered, and also between when PII is acquired and when it

is used. Furthermore, identity theft monitoring services only alert someone to the fact that

they have already been the victim of identity theft (i.e., fraudulent acquisition and use of

another person’s PII) – they do not prevent identity theft.15 This is especially true for many

kinds of medical identity theft, for which most credit monitoring plans provide little or no

monitoring or protection.

        36.     As a direct and proximate result of the Data Breach, Plaintiff and Class

members have been placed at an imminent, immediate, substantial and continuing increased

risk of harm from fraud and identity theft. Plaintiff and Class members must now take the

time and effort to mitigate the actual and potential impact of the Data Breach on their

everyday lives, including placing “freezes” and “alerts” with credit reporting agencies,

contacting their financial institutions, closing or modifying financial accounts, and closely



14
    “Guide for Assisting Identity Theft Victims,” Federal Trade Commission, 4 (Sept. 2013),
https://www.consumer.ftc.gov/articles/pdf-0119-guide-assisting-id-theft-victims.pdf (last visited March 8,
2021).
15
   See, e.g., Kayleigh Kulp, Credit Monitoring Services May Not Be Worth the Cost, Nov. 30, 2017,
https://www.cnbc.com/2017/11/29/credit-monitoring-services-may-not-be-worth-the-cost.html (last visited
March 8, 2021).


                                                   11
Case: 1:21-cv-00279-TSB Doc #: 1 Filed: 04/19/21 Page: 12 of 43 PAGEID #: 12




reviewing and monitoring bank accounts and credit reports for unauthorized activity for

years to come.

       37.       Plaintiff and the Class members have suffered, continue to suffer and/or will

suffer, actual harms for which they are entitled to compensation, including:

                 a.     Trespass, damage to, and theft of their personal property, including

                 PII;

                 b.     Improper disclosure of their PII;

                 c.     The imminent and certainly impending injury flowing from potential
                 fraud and identity theft posed by their PII being placed in the hands of

                 criminals;

                 d.     The imminent and certainly impending risk of having their PII used

                 against them by spam callers, texters, and emailers to defraud them;

                 e.     Damages flowing from Defendant’s untimely and inadequate

                 notification of the Data Breach;

                 f.     Loss of privacy suffered as a result of the Data Breach;

                 g.     Ascertainable losses in the form of out-of-pocket expenses and the

                 value of their time reasonably expended to remedy or mitigate the effects of

                 the Data Breach;

                 h.     Ascertainable losses in the form of deprivation of the value of

                 Plaintiff’s and Class members’ PII, for which there is a well-established and

                 quantifiable national and international market;

                 i.     Damage to their credit due to fraudulent use of their PII; and/or

                 j.     Increased cost of borrowing, insurance, deposits and other items which

                 are adversely affected by a reduced credit score.




                                                12
Case: 1:21-cv-00279-TSB Doc #: 1 Filed: 04/19/21 Page: 13 of 43 PAGEID #: 13




        38.      Moreover, Plaintiff and Class members have an interest in ensuring that their

PII, which remains in the possession of Defendant, is protected from further breaches by the

implementation of security measures and safeguards.

        39.      Defendant itself acknowledged the harm caused by the Data Breach by

offering Plaintiff and Class members twenty-four months of identity theft monitoring

services and identity protection services. Twenty-four months of identity theft monitoring

and identity protection services is woefully inadequate to protect Plaintiff and Class members

from a lifetime of identity theft risk and does nothing to reimburse Plaintiff and Class
members for the injuries they have already suffered.


        D.       Defendant failed           to   comply       with    Federal      Trade      Commission
                 requirements

        40.      Federal and State governments have established security standards and issued

recommendations to minimize data breaches and the resulting harm to individuals and

financial institutions. The Federal Trade Commission (“FTC”) has issued numerous guides

for businesses that highlight the importance of reasonable data security practices. According

to the FTC, the need for data security should be factored into all business decision-making.16

        41.      In 2016, the FTC updated its publication, Protecting Personal Information: A

Guide for Business, which established guidelines for fundamental data security principles

and practices for business.17 Among other things, the guidelines note businesses should

properly dispose of personal information that is no longer needed; encrypt information stored

16
        See     Federal      Trade     Commission,       Start     With      Security       (June      2015),
https://www.ftc.gov/system/files/documents/plain-language/pdf0205-startwithsecurity.pdf (last visited March 8,
2021).
17
   See Federal Trade Commission, Protecting Personal Information: A Guide for Business (Oct. 2016),
https://www.ftc.gov/system/files/documents/plain-language/pdf-0136_proteting-personal-information.pdf (last
visited March 8, 2021).


                                                     13
Case: 1:21-cv-00279-TSB Doc #: 1 Filed: 04/19/21 Page: 14 of 43 PAGEID #: 14




on computer networks; understand their network’s vulnerabilities; and implement policies to

correct security problems. The guidelines also recommend that businesses use an intrusion

detection system to expose a breach as soon as it occurs; monitor all incoming traffic for

activity indicating someone is attempting to hack the system; watch for large amounts of data

being transmitted from the system; and have a response plan ready in the event of a breach.18

        42.     Additionally, the FTC recommends that companies limit access to sensitive

data; require complex passwords to be used on networks; use industry-tested methods for

security; monitor for suspicious activity on the network; and verify that third-party service

providers have implemented reasonable security measures.19

        43.     Highlighting the importance of protecting against data breaches, the FTC has

brought enforcement actions against businesses for failing to adequately and reasonably

protect PII, treating the failure to employ reasonable and appropriate measures to protect

against unauthorized access to confidential consumer data as an unfair act or practice

prohibited by Section 5 of the Federal Trade Commission Act (“FTC Act”), 15 U.S.C. § 45.

Orders resulting from these actions further clarify the measures businesses must take to meet

their data security obligations.20

        44.     By knowingly utilizing a third-party vendor with inadequate data security,

Defendant failed to employ reasonable and appropriate measures to protect against

unauthorized access to confidential employee data. Defendant’s data security policies and


18
   Id.
19
   Federal Trade Commission, Start With Security, supra note 5.
20
   Federal Trade Commission, Privacy and Security Enforcement Press Releases, https://www.ftc.gov/news-
events/media-resources/protecting-consumer-privacy/privacy-security-enforcement (last visited March 8,
2021).


                                                  14
Case: 1:21-cv-00279-TSB Doc #: 1 Filed: 04/19/21 Page: 15 of 43 PAGEID #: 15




practices constitute unfair acts or practices prohibited by Section 5 of the FTC Act, 15 U.S.C.

§ 45.

        E.       Plaintiff and the Class members suffered damages



        45.      The ramifications of Defendant’s failure to keep current and former

employees’ PII secure are long lasting and severe. Once PII is stolen, fraudulent use of that

information and damage to victims may continue for years.21

        46.      The PII belonging to Plaintiff and Class members is private, sensitive in

nature, and was left inadequately protected by Defendant, who did not obtain Plaintiff’s or

Class members’ consent to disclose such PII to any other person as required by applicable

law and industry standards.

        47.      The Data Breach was a direct and proximate result of Defendant’s failure to:

(a) properly safeguard and protect Plaintiff’s and Class members’ PII from unauthorized

access, use, and disclosure, as required by various state and federal regulations, industry

practices, and common law; (b) establish and implement appropriate administrative,

technical, and physical safeguards to ensure the security and confidentiality of Plaintiff’s and

Class members’ PII; and (c) protect against reasonably foreseeable threats to the security or

integrity of such information.

        48.      Defendant had the resources necessary to prevent the Data Breach but

neglected to adequately implement data security measures, despite its obligations to protect

current and former employees’ PII.

21
    2014       LexisNexis       True       Cost        of       Fraud        Study,       available      at:
https://www.lexisnexis.com/risk/downloads/assets/true-cost-fraud-2014.pdf (last accessed March 8, 2021).


                                                    15
Case: 1:21-cv-00279-TSB Doc #: 1 Filed: 04/19/21 Page: 16 of 43 PAGEID #: 16




         49.      Had Defendant remedied the deficiencies in its data security systems, as well

as those of its third-party vendors, and adopted security measures recommended by experts

in the field, it would have prevented the intrusions into its third-party vendors’ systems and,

ultimately, the theft of PII.

         50.      As a direct and proximate result of Defendant’s wrongful actions and

inactions, Plaintiff and Class members have already experienced and are at continuing risk of

harm from identity theft and fraud, requiring them to take the time which they otherwise

would have dedicated to other life demands such as work and family in an effort to mitigate

the actual and potential impact of the Data Breach on their lives.

         51.      The U.S. Department of Justice’s Bureau of Justice Statistics found that

“among victims who had personal information used for fraudulent purposes, 29% spent a

month or more resolving problems” and that “resolving the problems caused by identity theft

[could] take more than a year for some victims.”22

         52.      As a result of the Defendant’s failures to prevent the Data Breach, Plaintiff

and Class members have suffered, will suffer, and are at increased risk of suffering:

               a. The compromise, publication, theft, and/or unauthorized use of their PII,

               b. Out-of-pocket costs associated with the prevention, detection, recovery, and

                  remediation from identity theft or fraud,

               c. Lost opportunity costs and lost wages associated with efforts expended and

                  the loss of productivity from addressing and attempting to mitigate the actual

                  and future consequences of the Data Breach, including but not limited to

22
  U.S. Department of Justice, Office of Justice Programs Bureau of Justice Statistics, Victims of Identity Theft,
2012, December 2013, available at: https://www.bjs.gov/content/pub/pdf/vit12.pdf (last accessed March 8,
2021).


                                                       16
Case: 1:21-cv-00279-TSB Doc #: 1 Filed: 04/19/21 Page: 17 of 43 PAGEID #: 17




                efforts spent researching how to prevent, detect, contest, and recover from

                identity theft and fraud,

             d. The continued risk to their PII, which remains in the possession of Defendant

                and is subject to further breaches so long as Defendant fails to undertake

                appropriate measures to protect the PII in its possession; and

             e. Current and future costs in terms of time, effort, and money that will be

                expended to prevent, detect, contest, remediate, and repair the impact of the

                Data Breach for the remainder of the lives of Plaintiff and Class members.


       53.      In addition to a remedy for the economic harm, Plaintiff and the Class

members maintain an undeniable interest in ensuring that their PII is secure, remains secure,

and is not subject to further misappropriation and theft.

       F.       Defendant’s delay in identifying and reporting the breach caused
                additional harm

       54.      Affected current and former employees were not notified of the Data Breach

until March 11, 2021, months after the Data Breach occurred, thus depriving them of the

ability to promptly mitigate potential adverse consequences resulting from the Data Breach.

       55.      As a result of Defendant’s negligence and delay in detecting and notifying

current and former employees of the Data Breach, the risk of fraud for Plaintiff and Class

members has been driven even higher.

       56.      Kroger’s letters to Plaintiff and members of the Class were patently deficient

because they failed to disclose the full range of information that may have been compromised

in the breach, downplayed the risk its customers and employees face as a result of the breach,




                                               17
Case: 1:21-cv-00279-TSB Doc #: 1 Filed: 04/19/21 Page: 18 of 43 PAGEID #: 18




and failed to provide customers and employees with important information such as when the

breach occurred, how the breach occurred, or the number of individuals affected.

       57.     For example, the letter received by customers and/or employees state: “We

learned that the Accellion incident impacted Kroger’s files on January 23, 2021, took

immediate action, and we discontinued use of Accellion’s services and investigated the scope

and impact of the incident.” This falsely leads recipients of the letters to believe that the data

breach occurred on January 23, 2021. In reality, the breach occurred in December of 2020.

       58.     The letter also falsely implies that the decision to discontinue Accellion’s

services was timely and provided a benefit to the customers and employees affected by the

breach, when in fact, Kroger had prior knowledge Accellion’s services were deficient yet

failed to act, and the decision to discontinue Accellion’s services had absolutely no impact

on the vast amounts of data exposed.

       59.     The letter downplayed the harmful effects to customers and employees of the

breach by stating, in the second sentence, that Kroger has “no indication of fraud or misuse

of your personal information as a result of this incident.” The fact that Kroger itself had not

detected fraud or misuse at the time the letter was written is meaningless; employees were

(and remain) at imminent risk of identity theft and other fraud—it is common sense that such

fraud or misuse was the reason criminals obtained the data in the first place.

       60.     Furthermore, the fact that Kroger had not detected fraud or misuse does not

mean that such incidents had not already occurred—indeed, Kroger’s letter encouraged

Plaintiff and the Class Members to “[b]e vigilant for the next 12 to 24 months” and told them




                                               18
Case: 1:21-cv-00279-TSB Doc #: 1 Filed: 04/19/21 Page: 19 of 43 PAGEID #: 19




that if they see suspicious or unusual activity on their accounts, not to tell Kroger, but to

report it to someone else.



                             CLASS ACTION ALLEGATIONS

       61.     Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiff brings

this action on behalf of himself and the following proposed Nationwide Class, defined as

follows:

               All persons residing in the United States who are employees or
               former employees of Kroger or any of its affiliates, parents, or
               subsidiaries, who had their PII compromised as a result of the
               Data Breach that occurred in or around December 2020.


       62.     In addition, Plaintiff brings this action on behalf of himself and the following

proposed Kansas subclass defined as follows:

               All persons residing in the State of Kansas who are employees or
               former employees of Kroger or any of its affiliates, parents, or
               subsidiaries, who had their PII compromised as a result of the
               Data Breach that occurred in or around December 2020.


       63.     Both the proposed National Classes and the proposed Kansas subclass will be

collectively referred to as the Class, except where it is necessary to differentiate them.

       64.     Excluded from the proposed Class are any officer or director of Defendant;

any officer or director of any affiliate, parent, or subsidiary of Kroger; anyone employed by

counsel in this action; and any judge or magistrate judge to whom this case is assigned, his or

her spouse, and members of the judge’s staff.




                                                19
Case: 1:21-cv-00279-TSB Doc #: 1 Filed: 04/19/21 Page: 20 of 43 PAGEID #: 20




       65.      Numerosity. Members of the proposed Class likely number in the tens of

thousands and are thus too numerous to practically join in a single action. Membership in the

Class is readily ascertainable from Defendant’s own records.

       66.      Commonality and Predominance. Common questions of law and fact exist

as to all proposed Class members and predominate over questions affecting only individual

Class members. These common questions include:

             a. Whether Defendant engaged in the wrongful conduct alleged herein,

             b. Whether Defendant’s inadequate data security measures were a cause of the

                data security breach,

             c. Whether Defendant owed a legal duty to Plaintiff and the other Class

                members to exercise due care in collecting, storing, and safeguarding their

                PII,

             d. Whether Defendant negligently or recklessly breached legal duties owed to

                Plaintiff and the other Class members to exercise due care in collecting,

                storing, and safeguarding their PII,

             e. Whether Plaintiff and the Class are at an increased risk for identity theft

                because of the data security breach,

             f. Whether Defendant failed to “implement and maintain reasonable security

                procedures and practices” for Plaintiff’s and Class members’ PII in violation

                of Section 5 of the FTC Act,

             g. Whether Plaintiff and the other Class members are entitled to actual, statutory,

                or other forms of damages, and other monetary relief, and



                                               20
Case: 1:21-cv-00279-TSB Doc #: 1 Filed: 04/19/21 Page: 21 of 43 PAGEID #: 21




             h. Whether Plaintiff and the other Class members are entitled to equitable relief,

                including, but not limited to, injunctive relief and restitution.

       67.      Defendant engaged in a common course of conduct giving rise to the legal

rights sought to be enforced by Plaintiff individually and on behalf of the other Class

members. Similar or identical statutory and common law violations, business practices, and

injuries are involved. Individual questions, if any, pale by comparison, in both quantity and

quality, to the numerous questions that dominate this action.

       68.      Typicality: Plaintiff’s claims are typical of the claims of the members of the

Class. All Class members were subject to the Data Breach and had their PII accessed by

and/or disclosed to unauthorized third parties. Defendant’s misconduct impacted all Class

members in the same manner.

       69.      Adequacy of Representation: Plaintiff is an adequate representative of the

Class because his interests do not conflict with the interests of the other Class members he

seeks to represent; he has retained counsel competent and experienced in complex class

action litigation, and Plaintiff will prosecute this action vigorously. The interests of the Class

will be fairly and adequately protected by Plaintiff and his counsel.

       70.      Superiority: A class action is superior to any other available means for the

fair and efficient adjudication of this controversy, and no unusual difficulties are likely to be

encountered in the management of this matter as a class action. The damages, harm, or other

financial detriment suffered individually by Plaintiff and the other Class members are

relatively small compared to the burden and expense that would be required to litigate their

claims on an individual basis against Defendant, making it impracticable for Class members

to individually seek redress for Defendant’s wrongful conduct. Even if Class members could

afford individual litigation, the court system could not. Individualized litigation would create

a potential for inconsistent or contradictory judgments and increase the delay and expense to


                                                21
Case: 1:21-cv-00279-TSB Doc #: 1 Filed: 04/19/21 Page: 22 of 43 PAGEID #: 22




all parties and the court system. By contrast, the class action device presents far fewer

management difficulties and provides the benefits of single adjudication, economies of scale,

and comprehensive supervision by a single court.



                                   FIRST CAUSE OF ACTION
                                          Negligence
                               (On behalf of Plaintiff and the Class)

        71.      Plaintiff incorporates by reference all other allegations in the Complaint as if

fully set forth herein.

        72.      Defendant owed a duty to Plaintiff and the Class to exercise reasonable care

in obtaining, securing, safeguarding, storing, and protecting Plaintiff’s and Class members’

PII from being compromised, lost, stolen, and accessed by unauthorized persons. This duty

includes, among other things, ensuring that Plaintiff’s and Class members’ PII in possession

of Defendant’s third-party vendors was adequately secured and protected.23

        73.      Defendant owed a duty of care to Plaintiff and members of the Class to

provide security, consistent with industry standards, to ensure that its systems, and those

systems of its third-party vendors, adequately protected the PII of its current and former
employees.

        74.      Defendant owed a duty of care to Plaintiff and members of the Class because

they were foreseeable and probable victims of any inadequate data security practices.

Defendant knew or should have known of the inherent risks in collecting and storing the PII


23
  Several courts have recognized a common law duty to safeguard data from cyberattacks. See, e.g., Wines,
Vines & Corks, LLC v. First Nat'l of Nebraska, Inc., No. 8:14-CV-82, 2014 WL 12665802 (D. Neb. Aug. 20,
2014); In re Target Corp. Customer Data Sec. Breach Litig., 309 F.R.D. 482, 487 (D. Minn. 2015); Savidge v.
Pharm-Save, Inc., No. 3:17-CV-00186-TBR, 2017 WL 5986972 (W.D. Ky. Dec. 1, 2017); In re Equifax, Inc.,
Customer Data Sec. Breach Litig., 362 F. Supp. 3d 1295 (N.D. Ga. 2019).




                                                    22
Case: 1:21-cv-00279-TSB Doc #: 1 Filed: 04/19/21 Page: 23 of 43 PAGEID #: 23




of its current and former employees, as well as sharing it with third-party vendors with

inadequate security systems in place, and the critical importance of adequately securing such

information.

       75.     Plaintiff and members of the Class entrusted Defendant with their PII with the

understanding that Defendant would safeguard their information, would not store the

information longer than necessary, and that Defendant was in a position to protect against the

harm suffered by Plaintiff and members of the Class as a result of the Data Breach.

       76.     Defendant’s own conduct also created a foreseeable risk of harm to Plaintiff
and Class members and their PII. Defendant’s misconduct included failing to implement the

systems, policies, and procedures necessary to prevent the Data Breach, including failing to

ensure its third-party vendors were adequately safeguarding Plaintiff and Class members’

PII.

       77.     Defendant knew, or should have known, of the risks inherent in collecting and

storing PII and the importance of adequate security and disseminating it to its third-party

vendors. Defendant knew about – or should have been aware of - numerous, well-publicized

data breaches affecting businesses in the United States.

       78.     Defendant breached its duties to Plaintiff and Class members by failing to

provide fair, reasonable, or adequate computer systems and data security to safeguard the PII

of Plaintiff and Class members, and by failing to ensure its third-party vendors were

providing fair, reasonable, or adequate computer systems and data security to safeguard the

PII of Plaintiff and Class members.

       79.     Plaintiff’s injuries and damages, as described herein, are a reasonably certain

consequence of Defendant’s negligence and breach of its duties.

       80.     Because Defendant knew that a breach of its systems – or its third-party

vendors’ systems - would damage thousands of current and former Defendant’s employees,



                                              23
Case: 1:21-cv-00279-TSB Doc #: 1 Filed: 04/19/21 Page: 24 of 43 PAGEID #: 24




including Plaintiff and Class members, Defendant had a duty to adequately protect its data

systems and the PII contained therein.

        81.     Defendant had a special relationship with Plaintiff and Class members by

virtue of their being current employees or former employees of Defendant. Plaintiff and

Class members reasonably believed that Defendant would take adequate security precautions

to protect their PII.

        82.     In light of this special relationship, Defendant required Plaintiff and Class

members to provide their PII, including names, addresses, dates of birth, Social Security
numbers, driver’s license numbers, passport numbers and other personal information.

        83.     Implied in these exchanges was a promise by Defendant to ensure that the PII

of Plaintiff and Class members in its possession was only used to provide the agreed-upon

compensation and other employment benefits from Defendant.

        84.     As part of this special relationship, Defendant had a duty to perform with

skill, care, and reasonable expedience and faithfulness with regard to providing the agreed-

upon compensation and other employment benefits to Plaintiff and Class members and

protecting Plaintiff’s and Class members’ PII.

        85.     Through Defendant’s acts and omissions, including Defendant’s failure to

provide adequate security and its failure to protect Plaintiff’s and Class members’ PII from

being foreseeably accessed, Defendant negligently failed to observe and perform its duty.

        86.     Plaintiff and Class members did not receive the benefit of the bargain with

Defendant, because providing their PII was in exchange for Defendant’s implied agreement

to secure and keep it safe.

        87.     Defendant also had independent duties under state and federal laws that

required Defendant to reasonably safeguard Plaintiff’s and Class members’ PII.

        88.     Through Defendant’s acts and omissions, including Defendant’s failure to



                                             24
Case: 1:21-cv-00279-TSB Doc #: 1 Filed: 04/19/21 Page: 25 of 43 PAGEID #: 25




provide adequate security and its failure to protect Plaintiff’s and Class members’ PII from

being foreseeably accessed, Defendant unlawfully breached its duty to use reasonable care to

adequately protect and secure the PII of Plaintiff and Class members during the time it was

within Defendant’s possession or control.

       89.     By engaging in the negligent acts and omissions alleged herein, which

permitted an unknown third-party hacker to access a server containing current and former

employee PII, Defendant violated Section 5 of the FTC Act, which prohibits

“unfair…practices in or affecting commerce.” This prohibition includes failing to have
adequate data security measures and failing to protect its current and former employees’ PII.

       90.     Plaintiff and the Class members are among the class of persons Section 5 of

the FTC Act was designed to protect, and the injuries suffered by Plaintiff and the Class

members is the type of injury Section 5 of the FTC Act was intended to prevent.

       91.     As a direct and proximate cause of Defendant’s conduct, including but not

limited to its failure to implement and maintain reasonable security practices and procedures,

Plaintiff and Class members have suffered, as Plaintiff has, and/or will suffer injury and

damages, including but not limited to: (i) the loss of the opportunity to determine for

themselves how their PII is used; (ii) the publication and/or theft of their PII; (iii) out-of-

pocket expenses associated with the prevention, detection, and recovery from identity theft,

tax fraud, and/or unauthorized use of their PII, including the need for substantial credit

monitoring and identity protection services for an extended period of time; (iv) lost

opportunity costs associated with effort expended and the loss of productivity addressing and

attempting to mitigate the actual and future consequences of the Data Breach, including but

not limited to efforts spent researching how to prevent, detect, contest and recover from tax

fraud and identity theft; (v) costs associated with placing freezes on credit reports and

password protections; (vi) anxiety, emotional distress, loss of privacy, and other economic



                                              25
Case: 1:21-cv-00279-TSB Doc #: 1 Filed: 04/19/21 Page: 26 of 43 PAGEID #: 26




and non-economic losses; (vii) the continued risk to their PII, which remains in Defendant’s

possession and is subject to further unauthorized disclosures so long as Defendant fails to

undertake appropriate and adequate measures to protect the PII of employees and former

employees in its continued possession; and, (viii) future costs in terms of time, effort and

money that will be expended to prevent, detect, contest, and repair the inevitable and

continuing consequences of compromised PII for the rest of their lives. Thus, Plaintiff and

the Class are entitled to damages in an amount to be proven at trial.

                               SECOND CAUSE OF ACTION
                                 Breach of Implied Contract
                            (On behalf of Plaintiff and the Class)

        92.     Plaintiff incorporates by reference all other allegations in the Complaint as if

fully set forth herein.

        93.     Defendant offered employment to Plaintiff and Class members, in exchange

for compensation and other employment benefits. Defendant required Plaintiff and Class

members to provide their PII, including names, addresses, dates of birth, Social Security

numbers, bank account information, email addresses, and other personal information.

        94.     Implied in these exchanges was a promise by Defendant to ensure that the PII
of Plaintiff and Class members in its possession was only used to provide the agreed-upon

compensation and other employment benefits from Defendant.

        95.     These exchanges constituted an agreement and meeting of the minds between

the parties: Plaintiff and Class members would provide their PII in exchange for the prospect

of employment and benefits provided by Defendant.

        96.     These agreements were made by Plaintiff or Class members being employed

by Defendant.

        97.     It is clear by these exchanges that the parties intended to enter into an



                                               26
Case: 1:21-cv-00279-TSB Doc #: 1 Filed: 04/19/21 Page: 27 of 43 PAGEID #: 27




agreement and mutual assent occurred. Plaintiff and Class members would not have

disclosed their PII to Defendant but for the prospect of Defendant’s promise of compensation

and other employment benefits. Conversely, Defendant presumably would not have taken

Plaintiff’s and Class members’ PII if it did not intend to provide Plaintiff and Class members

compensation and other employment benefits.

       98.     Defendant was therefore required to reasonably safeguard and protect the PII

of Plaintiff and Class members from unauthorized disclosure and/or use.

       99.     Plaintiff and Class members accepted Defendant’s employment offer and fully
performed their obligations under the implied contract with Defendant by providing their PII,

directly or indirectly, to Defendant, among other obligations.

       100.    Plaintiff and Class members would not have provided and entrusted their PII

to Defendant in the absence of their implied contracts with Defendant and would have

instead retained the opportunity to control their PII for uses other than compensation and

other employment benefits from Defendant.

       101.    Defendant breached the implied contracts with Plaintiff and Class members by

failing to reasonably safeguard and protect Plaintiff’s and Class members’ PII.

       102.    Defendant’s failure to implement adequate measures to protect the PII of

Plaintiff and Class members violated the purpose of the agreement between the parties:

Plaintiff’s and Class members’ employment in exchange for compensation and benefits.

       103.    Defendant was on notice that its third-party vendors’ systems could be

vulnerable to unauthorized access yet failed to invest in proper safeguarding of Plaintiff’s

and Class members’ PII.

       104.    Instead of spending adequate financial resources to safeguard Plaintiff’s and

Class members’ PII, which Plaintiff and Class members were required to provide to

Defendant, Defendant instead used that money for other purposes, thereby breaching its



                                              27
Case: 1:21-cv-00279-TSB Doc #: 1 Filed: 04/19/21 Page: 28 of 43 PAGEID #: 28




implied contracts it had with Plaintiff and Class members.

        105.       As a proximate and direct result of Defendant’s breaches of its implied

contracts with Plaintiff and Class members, Plaintiff and the Class members suffered injury

as described in detail in this Complaint and are entitled to damages in an amount to be

proven at trial.




                                              28
Case: 1:21-cv-00279-TSB Doc #: 1 Filed: 04/19/21 Page: 29 of 43 PAGEID #: 29




                                 THIRD CAUSE OF ACTION
                                    Breach of Confidence
                              (On behalf of Plaintiff and the Class)

        106.    Plaintiff incorporates by reference all other allegations in the Complaint as if

fully set forth herein.

        107.    At all times during Plaintiff’s and Class members’ interactions with

Defendant, Defendant was fully aware of the confidential and sensitive nature of Plaintiff’s

and Class members’ PII that Plaintiff and Class members provided to Defendant.

        108.    Plaintiff’s and Class members’ PII constitutes confidential, novel, and secret

information. Indeed, Plaintiff’s and Class members’ dates of births cannot be changed, and

their Social Security numbers can be changed only with great difficulty and time spent,

which still enables a threat actor to exploit that information during the interim. Additionally,

an individual cannot obtain a new Social Security number without significant paperwork and

evidence of actual misuse. In other words, preventive action to defend against the possibility

of misuse of a Social Security number is not permitted; an individual must show evidence of

actual, ongoing fraud activity to obtain a new number.

        109.    Plaintiff and Class members were required to communicate their confidential,
novel, and secret PII to Defendant.

        110.    Defendant, as Plaintiff’s and Class members’ employer, was in a position of

trust and confidence.

        111.    As alleged herein and above, Defendant’s relationship with Plaintiff and Class

members was governed by terms and expectations that Plaintiff’s and Class members’ PII

would be collected, stored, and protected in confidence, and would not be disclosed the

unauthorized third parties.

        112.    Plaintiff and Class members provided their respective PII to Defendant with



                                               29
Case: 1:21-cv-00279-TSB Doc #: 1 Filed: 04/19/21 Page: 30 of 43 PAGEID #: 30




the explicit and implicit understandings that Defendant would protect and not permit the PII

to be disseminated to any unauthorized parties.

       113.    Defendant voluntarily received, in confidence, Plaintiff’s and Class members’

PII with the understanding that the PII would not be disclosed or disseminated to the public

or any unauthorized third parties.

       114.    Due to Defendant’s failure to prevent, detect, and avoid the Data Breach from

occurring by, inter alia, following best information security practices to secure Plaintiff’s

and Class members’ PII, Plaintiff’s and Class members’ PII was disclosed and
misappropriated to unauthorized third parties beyond Plaintiff’s and Class members’

confidence, and without their express permission.

       115.    As a direct and proximate result caused by Defendant’s actions and/or

omissions, Plaintiff and Class members have suffered damages.

       116.    But for the unauthorized disclosure of Plaintiff’s and Class members’ PII in

violation of the parties’ understanding of confidence, their PII would not have been

compromised, stolen, viewed, accessed, and used by unauthorized third parties. Defendant’s

Data Breach was the direct and legal cause of the theft of Plaintiff’s and Class members’ PII,

as well as the resulting damages.

       117.    Defendant’s disclosure of Plaintiff’s and Class members’ PII constituted a

violation of Plaintiff’s and Class members’ understanding that Defendant would safeguard

and protect the confidential, novel, and secret PII that Plaintiff and Class members were

required to disclose to Defendant, and constituted a use by Defendant to the injury of

Plaintiff and Class members.

       118.    The injury and harm Plaintiff and Class members suffered was the reasonably

foreseeable result of the unauthorized disclosure of Plaintiff’s and Class members’ PII.

Defendant knew its third-party vendors’ computer systems and technologies used for



                                             30
Case: 1:21-cv-00279-TSB Doc #: 1 Filed: 04/19/21 Page: 31 of 43 PAGEID #: 31




accepting and securing Plaintiff’s and Class members’ PII had numerous security and other

vulnerabilities that placed Plaintiff’s and Class members’ PII in jeopardy.

        119.    As a direct and proximate result of Defendant’s breaches of confidence, and

Defendant’s negligent usage of Plaintiff’s and Class members’ PII while the PII was in

Defendant’s possession, Plaintiff and Class members have suffered and will suffer injury,

including but not limited to: (a) actual identity theft; (b) the compromise, publication, and/or

theft of their PII; (c) out-of-pocket expenses associated with the prevention, detection, and

recovery from identity theft and/or unauthorized use of their PII; (d) lost opportunity costs
associated with effort expended and the loss of productivity addressing and attempting to

mitigate the actual and future consequences of the Data Breach, including but not limited to

efforts spent researching how to prevent, detect, contest, and recover from identity theft; (e)

the continued risk to their PII, which remains in Defendant’s possession and is subject to

further unauthorized disclosures so long as Defendant fails to undertake appropriate and

adequate measures to protect the PII in its continued possession; and (f) future costs in terms

of time, effort, and money that will be expended as result of the Data Breach for the

remainder of the lives of Plaintiff and Class members. Thus, Plaintiff and the Class are

entitled to damages in an amount to be proven at trial.

                              FOURTH CAUSE OF ACTION
                                Breach of Fiduciary Duty
                            (On behalf of Plaintiff and the Class)

        120.    Plaintiff incorporates by reference all other allegations in the Complaint as if

fully set forth herein.

        121.    In light of their special relationship, Defendant has become the guardian of

Plaintiff’s and Class members’ PII. Defendant became a fiduciary, created by its undertaking

and guardianship of its employees’ PII, to act primarily for the benefit of those employees,



                                               31
Case: 1:21-cv-00279-TSB Doc #: 1 Filed: 04/19/21 Page: 32 of 43 PAGEID #: 32




including Plaintiff and Class members. This duty included the obligation to safeguard

Plaintiff’s and Class members’ PII and to timely notify them in the event of a data breach.

        122.   In order to provide Plaintiff and Class members compensation and

employment benefits, Defendant required that Plaintiff and Class members provide their PII.

        123.   Defendant knowingly undertook the responsibility and duties related to the

possession of Plaintiff’s and Class members’ PII for the benefit of Plaintiff and Class

members in order to provide Plaintiff and Class members compensation and employment

benefits.
        124.   Defendant further breached its fiduciary duties owed to Plaintiff and Class

members as former employees by failing to remove and otherwise destroy Plaintiff’s and

Class members’ PII from Defendant’s systems, as Defendant’s employment relationship had

ceased and Defendant no longer had any valid purpose for the maintenance and storage of

that data.

        125.   Defendant has a fiduciary duty to act for the benefit of Plaintiff and Class

members upon matters within the scope of its relationship with them. Defendant breached its

fiduciary duties owed to Plaintiff and Class members by failing to properly monitor its third-

party vendors whose systems contained Plaintiff’s and Class members’ PII. Defendant

further breached its fiduciary duties owed to Plaintiff and Class members by failing to timely

notify and/or warn Plaintiff and Class members of the Data Breach.

        126.   As a direct and proximate result of Defendant’s breaches of its fiduciary

duties, Plaintiff and Class members have suffered and will suffer injury, including but not

limited to (a) actual identity theft; (b) the loss of the opportunity of how their PII is used; (c)

the unauthorized access, acquisition, appropriation, disclosure, encumbrance, exfiltration,

release, theft, use, and/or viewing of their PII; (d) out-of-pocket expenses associated with the

prevention, detection, and recovery from identity theft and/or unauthorized use of their PII;



                                                32
Case: 1:21-cv-00279-TSB Doc #: 1 Filed: 04/19/21 Page: 33 of 43 PAGEID #: 33




(e) lost opportunity costs associated with efforts expended and the loss of productivity

addressing and attempting to mitigate the actual and future consequences of the Data Breach,

including but not limited to efforts spent researching how to prevent, detect, contest, and

recover from identity theft; (f) the continued risk to their PII, which remains in Defendant’s

possession and is subject to further unauthorized disclosures so long as Defendant fails to

undertake appropriate and adequate measures to protect Plaintiff’s and Class members’ PII in

its continued possession; and (g) future costs in terms of time, effort, and money that will be

expended to prevent, detect, contest, and repair the impact of the PII compromised as a result
of the Data Breach for the remainder of the lives of Plaintiff and Class members.

        127.    As a direct and proximate result of Defendant’s breach of its fiduciary duty,

Plaintiff and Class members have suffered and will continue to suffer other forms of injury

and/or harm, and other economic and non-economic losses. As such, Plaintiff and the Class

are entitled to damages in an amount to be proven at trial.

                               FIFTH CAUSE OF ACTION
                    Breach of Covenant of Good Faith and Fair Dealing
                            (On behalf of Plaintiff and the Class)

        128.    Plaintiff incorporates by reference all other allegations in the Complaint as if
fully set forth herein.

        129.    As described above, when Plaintiff and the Class members provided their PII

to Defendant, they entered into implied contracts in which Defendant agreed to comply with

its statutory and common law duties and industry standards to protect their PII and to timely

notify them in the event of a data breach.

        130.    These exchanges constituted an agreement between the parties: Plaintiff and

Class members were required to provide their PII in exchange for employment and benefits

provided by Defendant. These agreements were made by Plaintiff or Class members in the



                                               33
Case: 1:21-cv-00279-TSB Doc #: 1 Filed: 04/19/21 Page: 34 of 43 PAGEID #: 34




course of their employment by Defendant.

        131.    It was clear by these exchanges that the parties intended to enter into an

agreement. Plaintiff and Class members would not have disclosed their PII to Defendant but

for the prospect of Defendant’s promise of compensation and other employment benefits.

Conversely, Defendant presumably would not have taken Plaintiff’s and Class members’ PII

if it did not intend to provide Plaintiff and Class members compensation and other

employment benefits.

        132.    Implied in these exchanges was a promise by Defendant to ensure that the PII
of Plaintiff and Class members in its possession was only used to provide the agreed-upon

compensation and other employment benefits from Defendant.

        133.    Defendant’s failure to implement adequate security measures to protect the

PII of Plaintiff and Class members constituted a denial of Plaintiff’s and Class members’

expected benefit of the contract between the parties.

        134.    Defendant’s lack of diligence with regard to ensuring that its third-party

vendors were implementing adequate security measures to protect the PII of Plaintiff and

Class members constituted a denial of Plaintiff’s and Class members’ expected benefit of the

contract between the parties and evaded the spirit of the transaction between the parties.

        135.    Plaintiff and Class members did not receive the benefit of the bargain with

Defendant, because their providing their PII was in exchange for Defendant’s implied

agreement to keep it safe.

        136.    While Defendant had discretion in the specifics of how it met the applicable

laws and industry standards, this discretion was governed by an implied covenant of good

faith and fair dealing.

        137.    Defendant breached this implied covenant when it engaged in acts and/or

omissions that are declared unfair trade practices by the FTC and state statutes and



                                              34
Case: 1:21-cv-00279-TSB Doc #: 1 Filed: 04/19/21 Page: 35 of 43 PAGEID #: 35




regulations when it engaged in unlawful practices under other laws. These acts and omissions

included: omitting, suppressing, and concealing the material fact of the inadequacy of the

privacy and security protections for Plaintiff’s and Class members’ PII; storing the PII of

former employees despite any valid purpose for the storage thereof ceasing upon terminating

the relationship with those individuals; and failing to disclose to Plaintiff and Class members

at the time they provided their PII to it that Defendant’s data security systems, including

training, auditing, and testing of employees, failed to meet applicable legal and industry

standards.
       138.    Plaintiff and Class members did all or substantially all the significant things

that the contract required them to do.

       139.    Likewise, all conditions required for Defendant’s performance were met.

       140.    Defendant’s acts and omissions unfairly interfered with Plaintiff’s and Class

members’ rights to receive the full benefit of their contracts.

       141.    Plaintiff and Class members have been harmed by Defendant’s breach of this

implied covenant in the many ways described above, including actual identity theft and/or

imminent risk of certainly impending and devastating identity theft that exists now that cyber

criminals have their PII, and the attendant long-term expense of attempting to mitigate and

insure against these risks.

       142.    Defendant is liable for this breach of these implied covenants whether or not it

is found to have breached any specific express contractual term.

       143.    Plaintiff and Class members are entitled to damages, including compensatory

damages and restitution, declaratory and injunctive relief, and attorney fees, costs, and

expenses, in amounts to be determined at trial

                               SIXTH CAUSE OF ACTION
                     Violation of the Kansas Consumer Protection Act
                              Kan. Stat. Ann. §50-623, et seq.


                                               35
Case: 1:21-cv-00279-TSB Doc #: 1 Filed: 04/19/21 Page: 36 of 43 PAGEID #: 36




                      (On behalf of Plaintiff and the Kansas Subclass)

       144.    Plaintiff incorporates by reference all other allegations in the Complaint as if

fully set forth herein.

       145.    Defendant violated the Kansas Consumer Protection Act (Kan. Stat. Ann.

§50-623, et seq.) by failing to prevent Plaintiff’s and Kansas Subclass members’ PII from

unauthorized access and exfiltration, theft, or disclosure as a result of Defendant’s violations

of its duty to ensure its third-party vendors were implementing and maintaining reasonable

security procedures and practices appropriate to the nature of the information to protect the

PII of Plaintiff and Kansas Subclass members.

       146.    Defendant is a “supplier” pursuant to Kan. Stat. Ann. §50-624(l) that engaged

in deceptive, unfair, and unlawful trade acts or practices in the conduct of “consumer

transactions” pertaining to employment services in Kansas, including but not limited to the

following:

           a. Defendant mispresented material facts by representing that it would maintain

               adequate data privacy and security practices and procedures to safeguard

               Plaintiff’s and Kansas Subclass members’ PII from unauthorized disclosure,

               release, data breaches, and theft;

           b. Defendant misrepresented material facts to Plaintiff and the Kansas Subclass

               by representing that it did and would comply with the requirements of

               relevant federal and state laws pertaining to the privacy and security of

               Plaintiff’s and Kansas Subclass members’ PII;

           c. Defendant omitted, suppressed, and concealed the material fact of the

               inadequacy of the privacy and security protections for Plaintiff’s and Kansas

               Subclass members’ PII;

           d. Defendant engaged in deceptive, unfair and unlawful trade acts or practices by



                                               36
Case: 1:21-cv-00279-TSB Doc #: 1 Filed: 04/19/21 Page: 37 of 43 PAGEID #: 37




               failing to maintain the privacy and security of Plaintiff’s and Kansas Subclass

               members’ PII, in violation of duties imposed by and public policies reflected

               in applicable federal and state laws, resulting in the Data Breach. These unfair

               acts and practices violated duties imposed by laws including the Federal

               Trade Commission Act (15 U.S.C. §45);

           e. Defendant engaged in deceptive, unfair, and unlawful trade acts or practices

               by failing to disclose the Data Breach to Plaintiff and Kansas Subclass

               members in a timely and accurate manner, contrary to the duties imposed by
               Kan. Stat. Ann. §50-7a02(s).

       147.    Plaintiff and the Kansas Subclass members are considered “consumers”

pursuant to the Kansas Consumer Protection Act, and their employment with Defendant

constituted a “consumer transaction” in that it consisted of services provided (Kan. Stat. Ann.

§50-624(c).

       148.    Defendant violated the Kansas Consumer Protection Act, Kan. Stat. Ann. §50-

623, et seq., when it engaged in fraudulent and deceptive conduct that created a likelihood of

confusion and misunderstanding by assuring Plaintiff and the Kansas Subclass members that

their PII would be kept safe and unobtainable from unauthorized third persons.

       149.    As a direct and proximate result of Defendant’s acts, Plaintiff’s and the

Kansas Subclass members’ PII was subjected to unauthorized access and exfiltration, theft,

or disclosure as a result of Defendant’s violation of the duty.

       150.    As a direct and proximate result of Defendant’s acts, Plaintiff and the Kansas

Subclass members were injured and lost money or property, including but not limited to the

loss of Plaintiff’s and Kansas Subclass members’ legally protected interest in the

confidentiality and privacy of their PII, damages, and additional losses as described above.

       151.    Defendant knew or should have known that its third-party vendors’ computer



                                               37
Case: 1:21-cv-00279-TSB Doc #: 1 Filed: 04/19/21 Page: 38 of 43 PAGEID #: 38




systems and data security practices were inadequate to safeguard Plaintiff’s and the Kansas

Subclass members’ PII and that the risk of a data breach or theft was high. Defendant failed

to implement and maintain reasonable security procedures and practices appropriate to the

nature of the information to protect the PII of Plaintiff and the Kansas Subclass members.

        152.     To their detriment, Plaintiff and Kansas Subclass members relied upon

Defendant’s acts and its assurances to safeguard their PII.

        153.     Plaintiff and Kansas Subclass members did not receive the benefit of the

bargain with Defendant, because providing their PII was in exchange for Defendant’s
implied agreement to secure and keep it safe.

        154.     Plaintiff   and    Kansas      Subclass      members    seek     relief   under

Kan. Stat. Ann. §50-636, including, but not limited to, recovery of actual damages.

        155.     Plaintiff and the Kansas Subclass members also seek injunctive or other

equitable relief to ensure Defendant hereinafter adequately safeguards Plaintiff’s and the

Kansas Subclass members’ PII by implementing reasonable security procedures and

practices.     Such relief is particularly important because Defendant continues to hold

Plaintiff’s and the Kansas Subclass members’ PII. These individuals have an interest in

ensuring that their PII is reasonably protected.
                               SEVENTH CAUSE OF ACTION
                                    Negligent Entrustment
                             (On behalf of Plaintiff and the Class)

        156.     Plaintiff incorporates by reference all other allegations in the Complaint as if

fully set forth here.

        157.     Kroger owed a duty to Plaintiff and the Class to adequately safeguard the PII

that it required its employees to provide. Part and parcel with this duty was the duty to only




                                                38
Case: 1:21-cv-00279-TSB Doc #: 1 Filed: 04/19/21 Page: 39 of 43 PAGEID #: 39




entrust that data to third-party vendors with adequate and reasonable security measures and

systems in place to prevent the unauthorized disclosure of such data.

        158.    Kroger breached this duty by entrusting Accellion with the sensitive PII

belonging to its employees when, as described throughout the Complaint, it knew or should

have known that Accellion and Accellion’s legacy FTA software was incompetent at

preventing such unauthorized disclosure.

        159.    As a direct and proximate result of Kroger’s failure to exercise reasonable

care in whom it entrusted its employees’ sensitive PII, the personal data of Kroger’s

employees was accessed by ill-intentioned criminals who could and will use the information

to commit identity theft or financial fraud. Plaintiff and the Class face the imminent,

certainly impending and substantially heightened risk of identity theft, fraud and further

misuse of their personal data.

        160.    As a proximate result of this conduct, Plaintiff and Class Members suffered

damage after the unauthorized data release and will continue to suffer damages in an amount

to be proven at trial. Furthermore, Plaintiff and the Class have suffered emotional distress as

a result of the breach and have lost time and/or money as a result of past and continued

efforts to protect their PII and prevent the unauthorized use of their PII.

                                 EIGHTH CAUSE OF ACTION
                                         Bailment

        161.    Plaintiff incorporates by reference all other allegations in the Complaint as if

fully set forth here.

        162.    Plaintiff and the Class delivered their PHI to Kroger for the exclusive purpose

of obtaining employment.


                                               39
Case: 1:21-cv-00279-TSB Doc #: 1 Filed: 04/19/21 Page: 40 of 43 PAGEID #: 40




       163.    The PII is intangible personal property belonging to Plaintiff and the Class

Members.

       164.    In delivering their personal data to Kroger, Plaintiff and Class Members

intended and understood that Kroger would adequately safeguard their personal data,

including by exercising reasonable care in whom it provides its employees’ PII.

       165.    Kroger understood that it had a duty to account for, return, and/or destroy the

PII entrusted to it upon request.

       166.    Kroger accepted possession of Plaintiff’s and Class members’ PII for the

purpose of providing employment to Plaintiff and Class members.

       167.    A bailment (or deposit) was established for the mutual benefit of the parties.

       168.    During the bailment (or deposit), Kroger owed a duty to Plaintiff and Class

Members to exercise reasonable care, diligence, and prudence in protecting their personal

data as well as a duty to safeguard personal information properly and maintain reasonable

security procedures and practices to protect such information. Kroger breached this duty

when it entrusted its employees’ sensitive PII to Accellion through the use of Accellion’s

outdated legacy FTA software, which Kroger knew or should have known was incapable of

providing reasonable security to Kroger’s data.

       169.    Kroger breached its duty of care by failing to take appropriate measures to

safeguard and protect Plaintiff’s and Class members’ PII, resulting in the unlawful and

unauthorized access to and misuse of Plaintiff’s and Class members’ PII.

       170.    As a proximate result of this conduct, Plaintiff and the other Class members

suffered and will continue to suffer damages in an amount to be proven at trial.



                                              40
Case: 1:21-cv-00279-TSB Doc #: 1 Filed: 04/19/21 Page: 41 of 43 PAGEID #: 41




                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually, and on behalf of all others similarly situated

and the Class, respectfully requests the Court order relief and enter judgment in their favor

and against Defendant as follows:

       A.      An order certifying this action as a class action under Fed. R. Civ. P. 23,

defining the Class as requested herein, appointing the undersigned as Class counsel, and

finding that Plaintiff is a proper representative of the Class requested herein.

       B.      Plaintiff requests injunctive and other equitable relief as is necessary to

protect the interests of the Class, including (i) an order prohibiting Defendant from engaging

in the wrongful and unlawful acts described herein; (ii) requiring Defendant to protect all

data collected or received through the course of its business in accordance with federal, state

and local laws, and best practices under industry standards; (iii) requiring Defendant to

design, maintain, and test its computer systems to ensure that PII in its possession is

adequately secured and protected; (iv) requiring Defendant to disclose any future data

breaches in a timely and accurate manner; (v) requiring Defendant to engage third-party

security auditors as well as internal security personnel to conduct testing, including simulated

attacks, penetration tests, and audits on Defendant’s systems on a periodic basis and ordering

it to promptly correct any problems or issues detected by these auditors; (vi) requiring

Defendant to audit, test, and train its security personnel to run automated security

monitoring, aggregating, filtering and reporting on log information in a unified manner; (vii)



                                               41
Case: 1:21-cv-00279-TSB Doc #: 1 Filed: 04/19/21 Page: 42 of 43 PAGEID #: 42




requiring Defendant to implement multi-factor authentication requirements; (viii) requiring

Defendant to encrypt all PII; (ix) requiring Defendant to audit, test, and train its security

personnel regarding any new or modified procedures; (x) requiring Defendant to purge,

delete, and destroy in a reasonably secure and timely manner PII no longer necessary for the

provision of services; (xi) requiring Defendant to conduct regular computer system scanning

and security checks; (xii) requiring Defendant to provide lifetime credit monitoring and

identity theft repair services to Class members; and (xiii) requiring Defendant to educate all

Class members about the threats they face as a result of the loss of their PII to third parties,

as well as steps Class members must take to protect themselves.

        C.      A judgment awarding Plaintiff and Class members appropriate monetary

relief, including actual damages, punitive damages, treble damages, statutory damages,

exemplary damages, equitable relief, restitution, and disgorgement;

        D.      An order that Defendant pay the costs involved in notifying the Class

members about the judgment and administering the claims process;

        E.      Pre-judgment and post-judgment interest;

        F.      Attorneys’ fees, expenses, and the costs of this action; and

        G.      All other and further relief as this Court deems necessary, just, and proper.

                                DEMAND FOR JURY TRIAL

        Plaintiff, on behalf of himself and the proposed Class, hereby demand a trial by jury

as to all matters so triable.

Dated: April 19, 2021                                 Respectfully submitted,

                                                      /s/Brian D. Flick, Esq.
                                                      Marc E. Dann (0039425)


                                               42
Case: 1:21-cv-00279-TSB Doc #: 1 Filed: 04/19/21 Page: 43 of 43 PAGEID #: 43




                                            Brian D. Flick (0081605)
                                            DannLaw
                                            P.O. Box. 6031040
                                            Cleveland, Ohio 44103
                                            Office: (216) 373-0539
                                            Facsimile: (216) 373-0536
                                            Email: notices@dannlaw.com

                                            William B. Federman, OBA #2853*
                                            FEDERMAN & SHERWOOD
                                            10205 N. Pennsylvania Ave.
                                            Oklahoma City, Oklahoma 73120
                                            (405) 235-1560
                                            (405) 239-2112 (facsimile)
                                            wbf@federmanlaw.com

                                            *pro hac vice application forthcoming

                                            Counsel for Plaintiff and the Putative
                                            Class




                                      43
